FOR IMMEDIATE RELEASE Investor/Media Contact: Martha Lindeman 312-373-2430 PLAYBOY ENTERPRISES, INC. REPORTS FOURTH-QUARTER AND FULL-YEAR RESULTS Fourth Quarter Segment Income Up Over Prior Year Restructuring and Impairment Charges Reflected in Net Loss CHICAGO, Wednesday, February 18, 2009 – Playboy Enterprises, Inc. (PEI) (NYSE: PLA, PLAA) today reported a net loss for the 2008 fourth quarter ended Dec. 31 of $145.7 million, or $4.37 per basic and diluted share, which included impairment, restructuring and other charges totaling $157.2 million.This compares to a net loss in the 2007 fourth quarter of $1.1 million, or $0.03 per share, which included a $1.9 million charge primarily related to the sale of the company’s television studio and a $2.6 million tax benefit. Fourth quarter 2008 segment income was $1.1 million versus $0.0 million in the prior year quarter.The improvement reflected higher Entertainment profits and reduced Corporate Administration and Promotion expense, partially offset by lower Licensing profits resulting from weak consumer demand globally.
